Citation Nr: 0731780	
Decision Date: 10/09/07    Archive Date: 10/23/07	

DOCKET NO.  03-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from November 2000 to April 
2001.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, that denied the benefit 
sought on appeal.  In September 2004, the Board returned the 
case for additional development, and the case was 
subsequently returned to the Board for further appellate 
review.


REMAND

The Board remanded the case for additional development in 
September 2004, primarily to obtain an addendum to the 
December 2003 VA examination report.  The RO did so in 
January 2005.  However, the January 2005 addendum to the 
December 2003 VA examination does not resolve the medical 
questions presented in this appeal and that the veteran 
should be afforded a VA examination to resolve these 
questions.

The veteran's service medical records contain a record dated 
in March 2001 that shows the veteran reported that back pain 
started two months prior when he fell on a foot locker. A 
record dated in April 2001 shows an assessment of mechanical 
low back pain with spondylolysis/spondylolisthesis.  That 
record also notes that the veteran reported that he sustained 
a back injury prior to service, specifically a fractured L5 
vertebra.  The veteran was eventually separated from service 
as a result of the diagnoses of spondylolysis and 
spondylolisthesis as it was determined that the veteran did 
not meet the minimum standards for enlistment.  It was also 
noted that the veteran had not incurred and/or aggravated a 
preexisting defect during service.  Evidence submitted with 
the veteran's claim for service connection includes a June 
2003 statement from Steven R. Scheufler, M.D. which is 
essentially to the effect that the injury the veteran 
sustained during service aggravated his back condition and 
that this had caused him problems ever since service.

The veteran was afforded a VA examination in December 2003, 
following which the diagnosis was of a normal lumbar spine on 
X-ray.  The examiner noted that after reviewing the evidence 
it was the examiner's opinion that the veteran's current back 
problem was from a congenital pars defect of L5, and not as a 
result of an injury that occurred during service.  However, 
the VA examiner did not offer an opinion as to the likelihood 
that the veteran's low back disorder, which was characterized 
as a congenital defect, was subject to a superimposed disease 
or injury in service, and if so, whether it resulted in 
additional back disability or complications.  As such, the 
Board sought clarifying information regarding this question.  

The addendum does not fully respond to this inquiry.  The 
examiner states that on review of X-rays, because of the 
location of the injury at L4-L5, it was more likely than not 
that this was a traumatic injury and not a congenital injury.  
However, the examiner also stated that this could be a 
preexisting condition due to trauma when the veteran was a 
teenager and this needed to be verified with X-rays taken 
prior to service.  

The examiner indicated that examination of a radiographic 
study undertaken at the Shriner Hospital in St. Louis was 
necessary.  However, in noting the records reviewed by the 
examiner, the examiner indicated that he had reviewed the X-
rays of the spine when the veteran was 12 years old, but a 
report of this X-ray is not associated with the claims file.  
It is also not clear what low back disorder the examiner was 
suggesting might be due to the service injury and what might 
have been due to trauma the veteran sustained prior to 
service.  Under these circumstances, the Board is of the 
opinion that the veteran should be afforded an additional VA 
examination.  

The veteran's representative's has asserted that the RO 
readjudicated this claim without first obtaining the X-ray 
the VA examiner noted should be available for review.  
However, the record reflects that in May 2005 the RO 
contacted the veteran and specifically asked that he 
complete, sign and return an authorization and consent to 
release information to the VA for Shriner's Hospital, but the 
veteran did not respond to the RO's request for assistance 
need to aid him in substantiating his claim.  The Board also 
observe that when the veteran was asked to complete such an 
authorization needed to obtain records from Dr. Scheufler 
when requested to in July 2003, but also did not respond.  
Nevertheless, since this case is being returned for 
clarifying medical information, the veteran should be 
afforded another opportunity to complete the authorizations 
for release of medical records to permit the VA to obtain 
these records.

In this regard, the veteran is specifically advised that he 
is obligated to cooperate with VA's development of the claim.  
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C. §  5107(a). 

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO/AMC should contact the veteran 
and request that he complete 
authorizations and consent to release 
information to the VA for medical records 
pertaining to treatment he received prior 
to service at age 12 at Shriner's 
Hospital for Children, 2001 South 
Lindbergh Blvd., St. Louis, Missouri  
63131, and from Steven R. Scheufler, 
M.D., Physicians Bldg., 1323 North "A" 
Street, Wellington, Kansas  67152 for 
treatment records pertaining to the 
veteran dated between 1998 and 2000 and 
following the veteran's service 
separation in April 2001.  

2.  After any records obtained pursuant 
to paragraph 1 above have been associated 
with the claims file, the veteran should 
be afforded an examination of his lumbar 
spine to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, as 
well as any records of preservice 
treatment, and following this review and 
the examination offer comments and an 
opinion as to the following questions:  
(1) Did the veteran enter his period of 
active service with a preexisting lumbar 
spine disorder?  If so, the examiner 
should specify the diagnosis of the 
preexisting disorder and indicate whether 
the disorder represents a congenital 
disorder.  (2) If the veteran did enter 
service with a preexisting lumbar spine 
disorder, did the preexisting lumbar 
spine disorder increase in severity 
during service?  (3)  If the preexisting 
lumbar spine disorder increased in 
severity during service, did the increase 
in severity represented a chronic 
worsening of the disorder or the natural 
progression of the disorder?  In doing 
so, the examiner should comment on 
whether the injury the veteran reports he 
sustained during service represented a 
separate, distinct, intercurrent injury 
unrelated to the preexisting lumbar spine 
disorder or whether it represented a 
superimposed injury.  (4) If the veteran 
did not enter service with a preexisting 
lumbar spine disorder, is any currently 
diagnosed lumbar spine disorder in any 
way causally or etiologically related to 
the symptomatology shown in the veteran's 
service medical records?  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



